DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 3/29/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 8/4/2020 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Objections
Claim 12 objected to because of the following informalities: Claim 12 recites, “…wherein outputting the obscured form of the media file comprises…”, which modifies the outputting of the obscured form of the media file. However, it appears that there is no previous recitation of an outputting of the obscured form of the media file. The language of claim 12 is not rejected under 35 U.S.C. 112(b), because it can be interpreted as an additional and separate limitation from the outputting of the restored form. Examiner proceeds with examination based upon an interpretation of the language presented. If the invention warrants the later interpretation, Applicant should amend the claim accordingly. Appropriate correction or explanation is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, 13, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (U.S. Pat. App. Pub. 2004/0054893 A1).
Regarding claim 1, Ellis discloses: a method for restoring an obscured media file, the method comprising: receiving an obscured form of a media file at a client device (end user downloads the protected file from the file distribution server. Ellis Fig. 3, element 200 and para. 0059.); determining one or more restoration actions required to obtain a restored form of the media file with the client device (system asks the end user for a password and some personal data to access the protected file. Ellis Fig. 3, element 210 and para. 0059.); sensing or measuring an activity with one or more components of the client device (device determines when end user enters the requested information, then the rights enforcement monitor opens a secure SSL connection to verify end user.); determining whether the activity corresponds to the one or more restoration actions (if verified, the rights enforcement monitor receives usage rights for the input password from the access management server. Ellis Fig. 3, element 220 and para. 0059.); and outputting the restored form of the media file in response to determining that the activity corresponds to the one or more restoration actions (receiving appropriate usage rights based upon the entered password and personal data allows the rights enforcement monitor will decrypt and open the file for the end user. Fig. 3, element 225 and para. 0059.).  
Regarding claim 2, Ellis discloses the limitations of claim 1, wherein sensing or measuring the activity with the one or more components of the client device comprises sensing or measuring the activity with one or more of a user input, microphone, camera, accelerometer, gyroscope, magnetometer, or global positioning circuitry of the client device (device determines user input when the end user enters the prompted password and personal data. Ellis Fig. 3, element 210 and para. 0059.).
Regarding claim 9, Ellis discloses the limitations of claim 1, wherein determining the one or more actions required to obtain the obscured form of the media file comprises receiving one or more actions from a sender device (the rights enforcement monitor 110 will receive usage rights for that password from the access management service 134 and then decrypt and open the file. Ellis Fig. 2 and para. 0059.).
Regarding claim 10, Ellis discloses the limitations of claim 9, wherein receiving the one or more actions comprises: receiving a plurality of actions required to obtain the restored form of the media file; and receiving a predetermined order in which the plurality of actions must be performed to obtain the restored form of the media file (the file owner server 120 maintains the ability to change or revoke any or all elements of the end user’s access permissions, at any time and for any file. Ellis para. 0060. The file owner server does this by requiring a plurality of actions such as having the rights enforcement monitor attempt to verify password and user status each time someone opens the file and each time the protected file is opened, requiring the establishment of a secure SSL link with the remote access management server to get the current access status of that user and password. Ellis para. 0060.).
Regarding claim 13, Ellis discloses the limitations of claim 1, wherein the obscured form of the media file comprises an encrypted form of the media file, and wherein the restored form of the media file comprises a decrypted form of the media file (the files remains encrypted unless the end user proves authorization to access the decrypted file. Ellis para. 0059.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Reuss (U.S. Pat. App. Pub. 2009/0281809 A1).
Regarding claim 3, Ellis discloses the limitations of claim 2. Ellis does not disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises receiving an audio input of a predetermined word or phrase at the microphone of the client device.
However, Reuss does disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises receiving an audio input of a predetermined word or phrase at the microphone of the client device (user validation is accomplished using a captured voice print matching or speech recognition of a password or PIN from a user prompt. Reuss para. 0018.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving an audio verification at the user device based upon the teachings of Reuss. The motivation being protect information through user validation on a device which has limited means of input. Reuss para. 0017.

Claims 4-5, 8 rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Kandekar (U.S. Pat. App. Pub. 2014/0310805 A1).
Regarding claim 4, Ellis discloses the limitations of claim 2. Ellis does not disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises measuring an amount of rotation or movement corresponding to a predetermined 
However, Kandekar does disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises measuring an amount of rotation or movement corresponding to a predetermined number of steps or a particular activity with at least one of the accelerometer or gyroscope of the client device (on detecting a password-based authentication situation the system initiates a gesture-based password input mode where the device begins tracking a receiving user inputs such as movement inputs detected via accelerometer. Kandekar para. 0051.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving user movement activity input via an accelerometer for password verification based upon the teachings of Kandekar. The motivation being enable advanced user interactions leveraging device sensors to bridge natural non touch based user interactions such as user verification. Kandekar para. 0004-0005. 
Regarding claim 5, Ellis discloses the limitations of claim 2. Ellis does not disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises receiving a manipulation input: across a length of a touch screen of the client device; or in a particular pattern, shape, or picture with the touch screen of the client device.
However, Kandekar does disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises receiving a manipulation input: across a length of a touch screen of the client device; or in a particular pattern, shape, or picture with the touch screen of the client device (a gesture input area can accurately receive and detect inputs that constitute gestures. Kandekar para. 0064. The gesture input area may prompt free-form gestures or more structured forms. Kandekar para. 0065. Exemplary shapes such as triangle gestures performed by the user’s finger. Kandekar para. 0068.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving user touch gestures for password verification based upon the teachings of Kandekar. The motivation being enable advanced user interactions leveraging device sensors to bridge natural user interactions such as user verification. Kandekar para. 0004-0005.
Regarding claim 8, Ellis discloses the limitations of claim 2. Ellis does not disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises determining that the client device is present at a particular location using the global positioning system circuitry of the client device.
However, Kandekar does disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises determining that the client device is present at a particular location using the global positioning system circuitry of the client device (various gesture-password mappings can be put into effect based upon the specific context of the user and device such as the user’s location or device location as determined by a GPS coupled to the device. Kandekar paras. 0093-0095.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with sensing the location of the user or client device determine by GPS data based upon the teachings of Kandekar. The motivation being enable advanced user interactions leveraging device sensors to bridge natural user interactions such as user verification. Kandekar para. 0004-0005.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Chan (U.S. Pat. App. Pub. 2016/0019378 A1).
Regarding claim 6, Ellis discloses the limitations of claim 2. Ellis does not disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises receiving a manipulation input with a touch screen of the client device playing a particular game.
However, Chan does disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises receiving a manipulation input with a touch screen of the client device playing a particular game (user authentication accomplished by a user being presented with a 3x3 Rubik’s Cube when the user entering a visual password selects certain panels on a certain layer and spin the layer while other layers remain fixed. Chan paras. 0044-0045. Though the test is elementary in skill, one of ordinary skill in the art could interpret this user interaction as a game.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with prompting user for a password in the form of a game based upon the teachings of Chan. The motivation being to implement a security test that a human can easily discern whereas a computer typically cannot Chan para. 0005.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Zhao (U.S. Pat. App. Pub. 2017/0076077 A1).
Regarding claim 7, Ellis discloses the limitations of claim 2. Ellis does not disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises capturing an image, series of images, or video of at least one of a particular item or activity with the camera of the client device.
However, Zhao does disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises capturing an image, series of images, or video of at least one of a particular item or activity with the camera of the client device (the device camera captures an image of a facial profile of an authorized user of the device and this image is stored with the images of authorized users in the storage. Zhao para. 0022. When the camera captures an image of a user who wants access, the device it is compared with the facial profile provided in the stored database to authorize access. Zhao para. 0022.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with sensing and capturing image data for user authentication based upon the teachings of Zhao. The motivation being to authenticate users frequently and assist users who are prone to forgetting passwords. Zhao para. 0003.

Claims 11, 14-15, 17-19, 21-24, 27, 30-31 rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Krivorot (U.S. Pat. App. Pub. 2014/0201527 A1).
Regarding claim 11, Ellis discloses the limitations of claim 1. Ellis does not disclose: wherein receiving the obscured form of the media file comprises receiving a distorted thumbnail of an image.
However, Krivorot does disclose: wherein receiving the obscured form of the media file comprises receiving a distorted thumbnail of an image (the content viewer displays the obfuscated image in miniature as compared to regular viewing size. Krivorot Fig. 6, element 600, and para. 0083.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with presenting the media file as a distorted thumbnail image based upon the teachings of Krivorot. The motivation being to fit a depiction of multiple content in a single window with other items. Krivorot para. 0083.
Regarding claim 14, Ellis discloses the limitations of claim 1. Ellis does not disclose: wherein the obscured form of the media file comprises a visually distorted form of the media file, and wherein the restored form of the media file comprises a visually restored form of the media file.
However, Krivorot does disclose: wherein the obscured form of the media file comprises a visually distorted form of the media file, and wherein the restored form of the media file comprises a visually restored form of the media file (obfuscation of the content is responsive to rules and policies configured by the sender into the system and can be selected based upon the content or other selectable factors. Krivorot para. 0079. The nature of obfuscation and de-obfuscation can be configured into the system rules and policies. Krivorot paras. 0079-0080. The image obfuscation layer is applied to the image to obfuscate the image. Krivorot Fig. 4 and para. 0081.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving input regarding the obfuscation of the media file based upon the teachings of Krivorot.  The motivation being to be able for the sender and owner of the electronic content to control the obfuscation remotely. Krivorot para. 0078.  
Regarding claim 15, Ellis discloses: a method of sending an obscured media file, the method comprising: receiving a selection of a media file at a user input of a client device (end user downloads the protected file from the file distribution server. Ellis Fig. 3, element 200 and para. 0059. It is known in the art that when a file is downloaded, the requestor indicates to the server what media file is selected.); receiving a selection of a destination client device to receive the media file (end user downloads the protected file from the file distribution server. Ellis Fig. 3, element 200 and para. 0059. It is known in the art that when a file is downloaded, the requestor indicates to the server where the media file is to be delivered.); and receiving an input at the client device to send information related to the obscured form of the media file, the media file, and data indicating the one or more actions required to restore the obscured form of the media file to the destination client device (if verified, the rights enforcement monitor receives usage rights for the input password from the access management server. Ellis Fig. 3, element 220 and para. 0059. Receiving appropriate usage rights based upon the entered password and personal data allows the rights enforcement monitor will decrypt and open the file for the end user. Fig. 3, element 225 and para. 0059.).  
Ellis does not disclose: receiving data indicating one or more actions required to be measured or sensed by the destination client device to restore the obscured form of the media file; receiving an input at the client device to create an obscured form of the media file.
However, Krivorot does disclose: receiving data indicating one or more actions required to be measured or sensed by the destination client device to restore the obscured form of the media file (sending user implements viewing restrictions prior to sending media content. Krivorot para. 0005.); receiving an input at the client device to create an obscured form of the media file (obfuscation of the content is responsive to rules and policies configured by the sender into the system and can be selected based upon the content or other selectable factors. Krivorot para. 0079. The nature of obfuscation and de-obfuscation can be configured into the system rules and policies. Krivorot paras. 0079-0080.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving input regarding the obfuscation of the media file based upon the teachings of Krivorot.  The motivation being to be able for the sender and owner of the electronic content to control the obfuscation remotely. Krivorot para. 0078.
Regarding claim 17, Ellis in view of Krivorot discloses the limitations of claim 15, wherein receiving the data indicating the one or more actions required to restore the obscured form of the media file comprises: receiving data indicating a plurality of actions required to restore the obscured form of the media file; and receiving data indicating an order in which the plurality of actions must be performed to restore the obscured form of the media file (the file owner server 120 maintains the ability to change or revoke any or all elements of the end user’s access permissions, at any time and for any file. Ellis para. 0060. The file owner server does this by requiring a plurality of actions such as having the rights enforcement monitor attempt to verify password and user status each time someone opens the file and each time the protected file is opened, requiring the establishment of a secure SSL link with the remote access management server to get the current access status of that user and password. Ellis para. 0060.).  
Regarding claim 18, Ellis in view of Krivorot discloses the limitations of claim 15, wherein receiving the input at the client device to create the obscured form of the media file comprises receiving the data indicating the one or more actions required to be measured or sensed by the destination client device to restore the obscured form of the media file (device determines when end user enters the requested information, then the rights enforcement monitor opens a secure SSL connection to verify end user. Ellis para. 0059.).  
Regarding claim 19, Ellis in view of Krivorot discloses the limitations of claim 15, further comprising creating the obscured form of the media file by creating a distorted thumbnail of an image with an algorithm operating on the client device (the content viewer displays the obfuscated image in miniature as compared to regular viewing size. Krivorot Fig. 6, element 600, and para. 0083.).
Regarding claim 21, Ellis in view of Krivorot discloses the limitations of claim 15, wherein the obscured form of the media file comprises an encrypted form of the media file, and wherein the one or more actions required to restore the obscured form of the media file comprises one or more actions required to decrypt the encrypted form of the media file (the files remains encrypted unless the end user proves authorization to access the decrypted file. Ellis para. 0059.).  
Regarding claim 22, Ellis discloses: a non-transitory computer readable medium having instructions stored thereon that, in response to execution by a computing device, cause the computing device to: restore a received encrypted media file by: determining one or more actions required to obtain a restored form of the media file (system asks the end user for a password and some personal data to access the protected file. Ellis Fig. 3, element 210 and para. 0059.); sensing or measuring activity with one or more components (device determines when end user enters the requested information, then the rights enforcement monitor opens a secure SSL connection to verify end user.); determining whether the activity corresponds to the one or more actions (if verified, the rights enforcement monitor receives usage rights for the input password from the access management server. Ellis Fig. 3, element 220 and para. 0059.); and outputting the restored form of the media file in response to determining that the activity corresponds to the one or more actions (receiving appropriate usage rights based upon the entered password and personal data allows the rights enforcement monitor will decrypt and open the file for the end user. Fig. 3, element 225 and para. 0059.); send an obscured media file by: receiving a selection of a media file (end user downloads the protected file from the file distribution server. Ellis Fig. 3, element 200 and para. 0059. It is known in the art that when a file is downloaded, the requestor indicates to the server what media file is selected.); receiving a selection of a destination client device to receive the media file (end user downloads the protected file from the file distribution server. Ellis Fig. 3, element 200 and para. 0059. It is known in the art that when a file is downloaded, the requestor indicates to the server where the media file is to be delivered.); receiving an input to send information related to the obscured form of the media file, the media file, and data indicating the one or more actions required to restore the obscured form of the media file to the destination client device (if verified, the rights enforcement monitor receives usage rights for the input password from the access management server. Ellis Fig. 3, element 220 and para. 0059. Receiving appropriate usage rights based upon the entered password and personal data allows the rights enforcement monitor will decrypt and open the file for the end user. Fig. 3, element 225 and para. 0059.).
Ellis does not disclose: receiving data indicating one or more actions required to be measured or sensed by the destination client device to restore the obscured form of the media file; receiving an input to create an obscured form of the media file.
However, Krivorot does disclose: receiving data indicating one or more actions required to be measured or sensed by the destination client device to restore the obscured form of the media file (sending user implements viewing restrictions prior to sending media content. Krivorot para. 0005.); receiving an input to create an obscured form of the media file (obfuscation of the content is responsive to rules and policies configured by the sender into the system and can be selected based upon the content or other selectable factors. Krivorot para. 0079. The nature of obfuscation and de-obfuscation can be configured into the system rules and policies. Krivorot paras. 0079-0080.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving input regarding the obfuscation of the media file based upon the teachings of Krivorot.  The motivation being to be able for the sender and owner of the electronic content to control the obfuscation remotely. Krivorot para. 0078.
Regarding claim 23, Ellis in view of Krivorot discloses the limitations of claim 22, wherein sensing or measuring the activity with the one or more components comprises sensing or measuring activity with one or more of a user input, microphone, camera, accelerometer, gyroscope, magnetometer, or global positioning circuitry (device determines user input when the end user enters the prompted password and personal data. Ellis Fig. 3, element 210 and para. 0059.).
 Regarding claim 24, Ellis in view of Krivorot discloses the limitations of claim 22, wherein determining the one or more actions required to obtain the restored form of the media file comprises receiving one or more actions from a sender client device (sending user implements viewing restrictions prior to sending media content. Krivorot para. 0005.).
Regarding claim 27, Ellis in view of Krivorot discloses the limitations of claim 22, wherein the obscured form of the media file comprises an encrypted form of the media file, and wherein the restored form of the media file comprises a decrypted form of the media file (the rights enforcement monitor 110 will receive usage rights for that password from the access management service 134 and then decrypt and open the file. Ellis Fig. 2 and para. 0059.).
Regarding claim 30, Ellis in view of Krivorot discloses the limitations of claim 22, wherein receiving the input to create the obscured form of the media file comprises receiving the data indicating the one or more actions required to be measured or sensed by the destination client device to restore the obscured form of the media file (device determines when end user enters the requested information, then the rights enforcement monitor opens a secure SSL connection to verify end user. Ellis para. 0059.).  
Regarding claim 31, Ellis in view of Krivorot discloses the limitations of claim 22, further comprising creating the obscured form of the media file by creating a distorted thumbnail of an image (the content viewer displays the obfuscated image in miniature as compared to regular viewing size. Krivorot Fig. 6, element 600, and para .0083.).

Claims 12, 20, 26, 32 rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Krivorot in view of Bishop (U.S. Pat. App. Pub. 2007/0188502 A1).
Regarding claim 12, Ellis discloses the limitations of claim 1. Ellis does not disclose: wherein outputting the obscured form of the media file comprises displaying an [animation] of the obscured form of the media file transforming to the restored form of the media file.
However, Krivorot does disclose: wherein outputting the obscured form of the media file comprises displaying an [animation] of the obscured form of the media file transforming to the restored form of the media file (the content viewer displays the obfuscated image in miniature as compared to regular viewing size. Krivorot Fig. 6, element 600, and para .0083.).  
Ellis in view of Krivorot does not disclose animation of media files. 
However, Bishop does disclose: displaying an animation of the media file transforming to the distorted thumbnail on a display of the client device (graphical rendering of a progressive morphing transition in an animating style from one image to another image. Bishop paras. 0007 and 0012.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with animating the transition between rendered images based upon the teachings of Bishop. The motivation being to morph electronic photographs in part to suppress a true photographic identity or content. Bishop para. 0008.
Regarding claim 20, Ellis in view of Krivorot discloses the limitations of claim 19, wherein creating the distorted thumbnail of the image comprises displaying an [animation of the media file] transforming to the distorted thumbnail on a display of the client device (the content viewer displays the obfuscated image in miniature as compared to regular viewing size. Krivorot Fig. 6, element 600, and para .0083.).  
Ellis in view of Krivorot does not disclose animation of media files. 
However, Bishop does disclose: displaying an animation of the media file transforming to the distorted thumbnail on a display of the client device (graphical rendering of a progressive morphing transition in a animating style from one image to another image. Bishop paras. 0007 and 0012.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with animating the transition between rendered images based upon the teachings of Bishop. The motivation being to morph electronic photographs in part to suppress a true photographic identity or content. Bishop para. 0008.
Regarding claim 26, Ellis in view of Krivorot discloses the limitations of claim 22, wherein outputting the restored form of the media file comprises displaying [an animation] of the obscured form of the media file transforming to the restored form of the media file (the content viewer displays the obfuscated image in miniature as compared to regular viewing size. Krivorot Fig. 6, element 600, and para .0083.).  
Ellis in view of Krivorot does not disclose animation of media files. 
However, Bishop does disclose: displaying an animation of the media file transforming to the distorted thumbnail on a display of the client device (graphical rendering of a progressive morphing transition in a animating style from one image to another image. Bishop paras. 0007 and 0012.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with animating the transition between rendered images based upon the teachings of Bishop. The motivation being to morph electronic photographs in part to suppress a true photographic identity or content. Bishop para. 0008.
Regarding claim 32, Ellis in view of Krivorot discloses the limitations of claim 31, wherein creating the distorted thumbnail of the image comprises displaying an [animation of the media file] transforming to the distorted thumbnail on a display (the content viewer displays the obfuscated image in miniature as compared to regular viewing size. Krivorot Fig. 6, element 600, and para .0083.).  
Ellis in view of Krivorot does not disclose animation of media files. 
However, Bishop does disclose: displaying an animation of the media file transforming to the distorted thumbnail on a display of the client device (graphical rendering of a progressive morphing transition in a animating style from one image to another image. Bishop paras. 0007 and 0012.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with animating the transition between rendered images based upon the teachings of Bishop. The motivation being to morph electronic photographs in part to suppress a true photographic identity or content. Bishop para. 0008.

Claims 16, 25, 28 rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Krivorot in view of Reuss.
Regarding claim 16, Ellis in view of Krivorot discloses the limitations of claim 15. Ellis in view of Krivorot does not disclose: wherein receiving the data indicating the one or more actions required to restore the obscured form of the media file comprises receiving data indicating at least one of: a predetermined word or phrase to be received at a microphone of the destination client device; an amount of movement corresponding to a predetermined number of steps or a particular activity to be measured by at least one of an accelerometer or a gyroscope of the destination client device; a rotation of the destination computing device to be measured by at least one of an accelerometer or a gyroscope of the destination client device; a manipulation to be input across a length of a touch screen of the destination client device; a manipulation to be input in a particular pattern, shape, or picture with the touch screen of the destination client device; a manipulation input with a touch screen of the client device playing a particular game; an image, series of images, or video of at least one of a particular item or activity captured by a camera of the destination client device; or a determination that the client device is present at a particular location using global positioning circuitry of the destination client device.
However, Reuss does disclose: wherein receiving the data indicating the one or more actions required to restore the obscured form of the media file comprises receiving data indicating at least one of: a predetermined word or phrase to be received at a microphone of the destination client device; an amount of movement corresponding to a predetermined number of steps or a particular activity to be measured by at least one of an accelerometer or a gyroscope of the destination client device; a rotation of the destination computing device to be measured by at least one of an accelerometer or a gyroscope of the destination client device; a manipulation to be input across a length of a touch screen of the destination client device; a manipulation to be input in a particular pattern, shape, or picture with the touch screen of the destination client device; a manipulation input with a touch screen of the client device playing a particular game; an image, series of images, or video of at least one of a particular item or activity captured by a camera of the destination client device; or a determination that the client device is present at a particular location using global positioning circuitry of the destination client device (user validation is accomplished using a captured voice print matching or speech recognition of a password or PIN from a user prompt. Reuss para. 0018.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving an audio verification at the user device based upon the teachings of Reuss. The motivation being protect information through user validation on a device which has limited means of input. Reuss para. 0017.
Regarding claim 25, Ellis in view of Krivorot discloses the limitations of claim 24. Ellis in view of Krivorot does not disclose: wherein determining the one or more actions comprises: determining a plurality of actions required to obtain the restored form of the media file; and determining a predetermined order in which the plurality of actions must be performed to obtain the restored form of the media file.
However, Reuss does disclose: wherein determining the one or more actions comprises: determining a plurality of actions required to obtain the restored form of the media file; and determining a predetermined order in which the plurality of actions must be performed to obtain the restored form of the media file (user validation is accomplished using a captured voice print matching or speech recognition of a password or PIN from a user prompt. Reuss para. 0018.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving an audio verification at the user device based upon the teachings of Reuss. The motivation being protect information through user validation on a device which has limited means of input. Reuss para. 0017.
Regarding claim 28, Ellis in view of Krivorot discloses the limitations of claim 22. Ellis in view of Krivorot does not disclose: wherein receiving the data indicating the one or more actions required to restore the obscured form of the media file comprises receiving data indicating at least one of: a predetermined word or phrase to be received at a microphone; an amount of movement corresponding to a predetermined number of steps or a particular activity to be measured by at least one of an accelerometer or a gyroscope; a rotation to be measured by at least one of an accelerometer or a gyroscope; a manipulation to be input across a length of a touch screen; a manipulation to be input in a particular pattern, shape, or picture with the touch screen; a manipulation input with a touch screen of the client device playing a particular game; an image, series of images, or video of at least one of a particular item or activity captured by a camera; or a determination of being at a particular location using global positioning circuitry.
However, Reuss does disclose: wherein receiving the data indicating the one or more actions required to restore the obscured form of the media file comprises receiving data indicating at least one of: a predetermined word or phrase to be received at a microphone; an amount of movement corresponding to a predetermined number of steps or a particular activity to be measured by at least one of an accelerometer or a gyroscope; a rotation to be measured by at least one of an accelerometer or a gyroscope; a manipulation to be input across a length of a touch screen; a manipulation to be input in a particular pattern, shape, or picture with the touch screen; a manipulation input with a touch screen of the client device playing a particular game; an image, series of images, or video of at least one of a particular item or activity captured by a camera; or a determination of being at a particular location using global positioning circuitry (user validation is accomplished using a captured voice print matching or speech recognition of a password or PIN from a user prompt. Reuss para. 0018.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving an audio verification at the user device based upon the teachings of Reuss. The motivation being protect information through user validation on a device which has limited means of input. Reuss para. 0017.  

Claim 29 rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Krivorot in view of Chan.
Regarding claim 29, Ellis in view of Krivorot discloses the limitations of claim 22. Ellis in view of Krivorot does not disclose: wherein receiving the data indicating the one or more actions required to restore the obscured form of the media file comprises: receiving data indicating a plurality of actions required to restore the obscured form of the media file; and receiving data indicating an order in which the plurality of actions must be performed to restore the obscured form of the media file.
However, Chan does disclose: wherein receiving the data indicating the one or more actions required to restore the obscured form of the media file comprises: receiving data indicating a plurality of actions required to restore the obscured form of the media file (a displayed object for a user to manipulate for user authentication is received and presented to the user. Chan para. 0034.); and receiving data indicating an order in which the plurality of actions must be performed to restore the obscured form of the media file (multiple objects may be displayed for manipulation with selections and gestures in a certain sequence. Chan para. 0038.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with prompting user for a sequence of actions to achieve a restored version of content based upon the teachings of Chan. The motivation being to implement a security test that a human can easily discern whereas a computer typically cannot Chan para. 0005.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harris (U.S. Pat. App. Pub. 2011/0030052 A1), password protected distributed file where user application detects prompt for password then supplies appropriate password for user to view the protected file; .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493